Title: To James Madison from Alfred Balch, 11 July 1808
From: Balch, Alfred
To: Madison, James



Sir,
July 11th: 08

I observe by a notification issued from the department of state, that a vessel will sail from Washington for Europe on or about the 16th: Instant.  I hope it will not be deemed presumptuous in me again to urge my desire to become the bearer of the governmental dispatches, provided it is deemed necessary to select a young gentleman for this purpose, who is not called to either France or England by his private concerns.  I cannot suppress my inclination to take even this hasty trip, altho I am far from supposing that it could satisfy to fulness that curiosity which is common to young men who are anxious to widen their political views and extend their Knowledge of mankind.  With great respect I remain yours &c

Alfred Balch

